DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-10, 22, 24, 27 and 30-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10 of U.S. Patent No. 10,772,350 (‘350 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 10 of U.S. Patent No. 10,772,350 (‘350 hereinafter) include all of the limitations required by claims 1-6, 9-10, 22, 24, 27 and 30-34 of the instant application.
Claims 1, 7 and 10 of ‘350 teach all of the limitations of claims 1, 2, 9-10, 22, 24, 27 and 30-34 of the instant application. Claims 3-6 of ‘350 are identical to claims 2-5, respectively, of the instant application.
Claims 1-6, 9, 22, 24, 27 and 31-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. Patent No. 9,155,321 (‘321 hereinafter). Although the claims at issue are not identical, they are not patentably distinct claims 1-3 and 6-13 of U.S. Patent No. 9,155,321 (‘321 hereinafter) include all of the limitations required by claims 1-6, 9, 22, 24, 27 and 31-34 of the instant application.
Claims 8-11 of ‘321 are identical to claims 2-5, respectively, of the instant application. Claim 12 of ‘321 teaches adding a salt, as claimed by claim 9 of the instant application. Claim 13 of ‘321 is identical to claim 6 of the instant application. Claims 1-3, 6 and 7 of ‘321 teach the limitations in claims 1, 22, 24, 27 and 31-34 of the instant application. 
Claims 1-6, 9, 22, 24, 27 and 31-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, 13 and 16 of U.S. Patent No. 9,993,020 (‘020 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10, 12, 13 and 16 of U.S. Patent No. 9,993,020 (‘020 hereinafter) include all of the limitations required by claims 1-6, 9, 22, 24, 27 and 31-34 of the instant application.
Claims 2-5 of ‘020 are identical to claims 2-5, respectively, of the instant application. Claim 6 of ‘020 teaches adding a salt, as claimed by claim 9 of the instant application. Claim 7 of ‘020 is identical to claim 6 of the instant application. Claim 10 of ‘020 teaches the subject matter of claim 27 of the instant application. Claims 1, 8, 12, 13 and 16 of ‘020 teach the subject matter of claims 1, 22, 24 and 31-34 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747